Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 1 of 15                      PageID 31



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


TERRANCE THOMPSON,                               )
a/k/a TERRENCE THOMPSON                          )
                                                 )
       Plaintiff,                                )
v.                                               )
                                                 )           No. 2:20-cv-2658-JTF-atc
FLOYD BONNER and KIRK FIELDS,                    )
                                                 )
       Defendants.                               )


                       ORDER MODIFYNG THE DOCKET,
            DISMISSING COMPLAINT WITHOUT PREJUDICE (ECF NO. 1),
                        DENYING INJUNCTIVE RELIEF,
                       AND GRANTING LEAVE TO AMEND


       Before the Court is the pro se complaint filed under 42 U.S.C. § 1983 on August 28, 2020

 by Plaintiff Terrance Thompson, who is incarcerated at Shelby County Criminal Justice Center

 (SCCJC) in Memphis, Tennessee. (ECF No. 1.) On September 1, 2020, the Court granted him

 leave to proceed in forma pauperis. (ECF No. 4.)

       Thompson’s allegations arise from his confinement at SCCJC during the ongoing COVID-

 19 pandemic. (ECF No. 1.) He sues as Defendants: (1) “Shelby County Sheriff Floyd Bonner,

 ect al. [sic]”; and (2) “Jail Administrator Kirk Fields.” (Id. at PageID 2.) The Clerk shall modify

 the docket to add Shelby County as a Defendant.

       Thompson seeks: release from incarceration; $10,000 compensatory damages; and

 $500,000 punitive damages. (Id. at PageID 17.) He also asks for appointment of counsel. (Id.)

I.     FACTUAL BACKGROUND

       According to Thompson’s complaint, Defendants acted with deliberate indifference in

“expos[ing] [him]” to COVID-19 infection by failing to “respond[] reasonabl[y]” to his risk of
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 2 of 15                         PageID 32




contracting it while incarcerated. (Id. at PageID 2-3 & 6.) Plaintiff suffers from “ongoing medical

conditions” such as high blood pressure and a family history of diabetes, which he contends

heighten his risk of coronavirus infection. (Id. at PageID 2 & 6.) He is “forced to live in daily

fear” of catching COVID-19 since “all 3 officers in [his] dorm were quarantined for COVID-19

or exposure to [it].” (Id. at PageID 5 & 6.) According to Thompson, “circumstances suggest” that

Defendants knew of the risk of COVID-19’s spread among SCCJC inmates. (Id. at PageID 5.)1

However, he does not particularly describe the measures they supposedly should have taken based

on that knowledge. Plaintiff has not tested positive for the virus or suffered any symptoms from

it. Rather, his allegations are based upon prospective harms. (See id. at PageID 7 (“I will be at a

substantial risk to exposure and serious health problem[s] and possibly death”).)

II.    LEGAL STANDARD

        The Court must screen prisoner complaints and dismiss any complaint, or any portion of

it, if the complaint —

               (1) is frivolous, malicious, or fails to state a claim upon which relief
               may be granted; or
               (2) seeks monetary relief from a defendant who is immune from
               such relief.




       1
          Plaintiff appends to his complaint “a sworn declaration of Dr. Jamie Meyer.” (ECF No.
1 at PageID 6-7.) He argues that it shows the heightened risk of epidemics in jails. (Id.) The
document seems to be an expert witness report by Dr. Meyer in a different lawsuit. (ECF No. 1 at
PageID 8–10). He also appends to his complaint extracts from what seem to be another inmate’s
brief filed in a different lawsuit (the Extracts). Those sections purport to rely on Dr.
Meyer’s report to argue about COVID-19’s threat to incarcerated individuals. (Id. at PageID 11-
16; see also id. at PageID 16 (crossing out an unidentified inmate’s name and inserting
“Thompson”).) Even assuming for discussion purposes that Plaintiff properly relies on Dr.
Meyer’s declaration, the Court is unconvinced that the declaration bolsters his claims. Namely,
Dr. Meyers’s report details the dangers of Covid-19 spreading in prisons. Here, Plaintiff has not
contracted the virus. Furthermore, because Plaintiff has not submitted or signed the Extracts as
his own pleadings in compliance with the Federal Rules of Civil Procedure, the Court also does
not make any rulings about the Extracts’ content.
                                                  2
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 3 of 15                       PageID 33




28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

      As to step one, in assessing whether the complaint states a claim on which relief may be

granted, the Court applies the standards under Federal Rule of Civil Procedure 12(b)(6), as stated

in Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009), and in Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555–57 (2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Under those

standards, the Court accepts the complaint’s “well-pleaded” factual allegations as true and then

determines whether the allegations “plausibly suggest an entitlement to relief.” Williams v.

Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). The Court does not

assume that conclusory allegations are true, because they are not “factual,” and all legal

conclusions in a complaint “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

In addition, Federal Rule of Civil Procedure 8 provides guidance on this issue. Even though Rule

8 only requires a complaint to contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” it also requires factual allegations to make a “‘showing,’ rather than

a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

      Courts screening cases will accord slightly more deference to pro se complaints than to

those drafted by lawyers. “Pro se complaints are to be held ‘to less stringent standards than

formal pleadings drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631

F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). That said, pro se

litigants are not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612,

613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with

“unique pleading requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has




                                                 3
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 4 of 15                       PageID 34




 not spelled out in his pleading’” (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167,

 1169 (6th Cir. 1975))).

III.   REQUIREMENTS TO STATE A CLAIM UNDER 42 U.S.C. § 1983

       Plaintiff sues under 42 U.S.C. § 1983. To state a claim under that statute, a plaintiff must

 allege two elements: (1) a deprivation of rights secured by the “Constitution and laws” of the

 United States, and (2) that a defendant caused harm while acting under color of state law. Adickes

 v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). For his claims to succeed, Plaintiff must satisfy

 these requirements.

 IV.   ANALYSIS

       Asserting claims under 42 U.S.C. § 1983, Thompson requests both: (1) injunctive relief

 via release from confinement (ECF No. 1 at PageID 3, 6 & 17 (“in th[is] case a guilty plea

 constitutes cruel and unusual punishment”)); and (2) monetary relief (id. at PageID 17).

       A. Claims Seeking Injunctive Relief Via Release From SCCJC

       The Court analyzes Thompson’s claim for injunctive relief under the Eighth Amendment.

       As an initial matter, the Court notes that in determining whether to issue a temporary

restraining order or preliminary injunction, it must consider the following four factors: “(1)

whether the claimant has demonstrated a strong likelihood of success on the merits, (2) whether

the claimant will suffer irreparable injury in the absence of a stay, (3) whether granting the stay

will cause substantial harm to others, and (4) whether the public interest is best served by granting

the stay.” Workman v. Bredesen, 486 F.3d 896, 905 (6th Cir. 2007); see also Northeast. Ohio

Coalition for the Homeless v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006) (same).              “A

preliminary injunction is an extraordinary remedy which should be granted only if the movant

carries his or her burden of proving that the circumstances clearly demand it.” Overstreet v.



                                                 4
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 5 of 15                       PageID 35




Lexington–Fayette Urban Cnty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); see also Leary v.

Daeschner,228 F.3d 729, 739 (6th Cir. 2000) (“the proof required for the plaintiff to obtain a

preliminary injunction is much more stringent than the proof required to survive a summary

judgment motion”).

       Second, Thompson argues that his continued confinement at SCCJC during the pandemic

constitutes cruel and unusual punishment. (ECF No. 1 at PageID 6.) Such claim is construed

under the Eighth Amendment. However, the relief he seeks is not available because the proper

vehicle for pursuing “immediate release or a speedier release” from confinement is a habeas corpus

petition. See Wilson v. Williams, 961 F.3d 829, 838 (6th Cir. 2020) (citing Preiser v. Rodriguez,

411 U.S. 475, 489 (1973)). See also Mass v. CoreCivic, Inc., No. 20-0798, 2020 WL 5816232, at

*1 (M.D. Tenn. Sept. 30, 2020) (citation omitted). A prisoner seeking release must do so “through

a writ of habeas corpus, not through § 1983.” Wershe v. Combs, 763 F.3d 500, 504 (6th Cir.

2014) (citing Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)). Thompson does not present a core

challenge for purposes of habeas review; that is, he does not contest the validity of his convictions

or sentences. Nor does he challenge the duration of his confinement, as has been recognized in

habeas. In other words, Thompson seeks early release from prison, but he does not do so on the

basis that his conviction or sentence are invalid. Instead, he seeks such injunctive relief based on

unconstitutional conditions of confinement, a type of challenge that the Supreme Court has not

recognized as a cognizable habeas claim, as now explained below.

       Thompson’s Eighth Amendment claims sound more in the nature of the type of habeas

claim the U.S. Supreme Court in Preiser hypothesized, but has yet to recognize: “[w]hen a

prisoner is put under additional and unconstitutional restraints during his lawful custody, it is

arguable that habeas corpus will lie to remove the restraints making the custody illegal.” Preiser,



                                                 5
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 6 of 15                       PageID 36




411 U.S. at 499. The Supreme Court resurrected this idea more recently in Ziglar v. Abbasi, 137

S. Ct. 1843 (2017). Yet, although the Abbasi claimants alleged they were held in tiny, empty,

constantly lighted cells for over 23 hours per day without basic hygiene, and subjected to physical

abuse, the Supreme Court did not find it was such a case for habeas relief “to remove the restraints

making the custody illegal.” Abbasi, 137 S. Ct. at 1853. “The Abbasi decision is telling of just

how extraordinary the case must be for habeas jurisdiction to lie before a prisoner may be released

from lawful custody based on a condition of confinement.” See Wragg v. Ortiz, No. 20-5496,

2020 WL 2745247, at *19 (D.N.J. May 27, 2020).

       While habeas is the proper procedural vehicle for the remedy of release2, Thompson filed

his claims under § 1983 -- not habeas -- and his Eighth Amendment conditions of confinement

claim is not recognized as a cognizable habeas claim. Plaintiff’s case is not the sort of Eighth

Amendment “exceptional case” to warrant habeas jurisdiction. See, e.g., Wragg, 2020 WL

274524, at *19 (the circumstances here are not so exceptional to make the grant of bail necessary

for a habeas remedy). Plaintiff’s concerns about health risks from COVID-19 are justifiable. Such

fears permeate American society. But nothing in his complaint rises to the level of circumstances

warranting habeas relief under controlling precedent. Plaintiff presents this Court with no

authority persuading it otherwise.

       This result is consistent with other decisions in this jurisdiction regarding injunctive relief

related to COVID-19 claims. For example, as this Court has previously explained as to COVID-

19 circumstances at Shelby County Jail:

               It is uncontroverted that the Jail does not separate all medically-
               vulnerable detainees from the general population …



       2
          As noted supra, Thompson seeks compensatory damages and “some type of alternative
to incarceration pending trial.” (ECF No. 1 at PageID 6.)
                                                 6
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 7 of 15                          PageID 37




                Where a detainee alleges that the incurable horror of his jail’s
                conditions merit injunctive habeas relief … a detainee [must]
                alleg[e], then actually show[ ] that the conditions at the jail are
                incurable ...

                [Here,] the proof before the Court certainly shows failures with how
                the Jail is detaining medically vulnerable detainees amid this
                pandemic. Yet, the proof also shows that these failures can likely
                be remedied quickly, and that the Jail can confine medically-
                vulnerable detainees … Indeed, many complaints by Plaintiffs have
                already been addressed. Ultimately, Plaintiffs’ likelihood of success
                on the merits is not strong … Defendants have made significant
                strides in practices at the Jail, yet doubts persist as to whether the
                conditions at the Jail are legally sufficient. However, to the extent
                the measures may be legally insufficient, they are remediable in
                short time. That Defendants can quickly cure their public health
                lapses renders it unlikely that Plaintiffs will succeed on the merits
                of their habeas claim. Given that Plaintiffs show little chance of
                succeeding on the merits, analysis of the other preliminary
                injunction factors is needless.

Busby v. Bonner, No. 20-2359, ECF No. 124 at PageID 2811, 2813-14, 2815 & 2820 (W.D. Tenn.

Aug. 7, 2020) (citing Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020) (“Our cases warn that

a court must not issue a preliminary injunction where the movant presents no likelihood of merits

success”) (other citations omitted).)

        For all of these reasons, Thompson has not demonstrated: a strong likelihood of success on

the merits; that the relief he seeks is necessary to avoid substantial harm to others; or that the public

interest is best served by granting the injunctive relief he seeks. See Workman, 486 F.3d at 905.

His request for injunctive relief based on the Eighth Amendment fails to state a claim for relief.3




        3
          Even if Thompson intended this Court to consider his claims as an application for
compassionate release, his efforts still fail to warrant relief. By statute, a federal court “may not
modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). That rule comes
with a few exceptions, one of which permits compassionate release. Section 3582(b)(1) allows a
federal sentencing court to reduce a federal defendant’s sentence based on “extraordinary and
                                                   7
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 8 of 15                      PageID 38




      B. Claims For Monetary Damages

              1.      Official Capacity Claims / Claims Against Shelby County

      Thompson does not specify whether he sues Defendants in their official or individual

capacities. The Sixth Circuit requires a plaintiff to “set forth clearly in their pleading that they

are suing the state defendants in their individual capacity for damages, not simply in their capacity

as state officials.” Wells, 891 F.2d at 592. “Absent a specification of capacity, it is presumed

that a state official is sued in his official capacity.” Northcott v. Plunkett, 42 F. App’x 795, 796

(6th Cir. 2002) (citing Wells, 891 F.2d at 593).

      The official capacity claims in Thompson’s complaint are treated as claims against

Defendants’ employer, Shelby County. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421

(6th Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). Shelby County

may be held liable only if Plaintiff’s injuries were sustained pursuant to an unconstitutional

custom or policy. See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92 (1978).                To

demonstrate municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2)

connect the policy to the municipality, and (3) show that his particular injury was incurred due to

execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v.

Memphis Police Dep't, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is

actually responsible.” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur

v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in original)). Thompson does not allege




compelling” reasons. Because Thompson is a state prisoner awaiting resolution of state
charges, compassionate release is not an available remedy for him.
                                                   8
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 9 of 15                       PageID 39




that he has been deprived of a right because of a Shelby County policy or custom. That is, he

does not attribute to any County policy or custom the “unreasonable [COVID-19] respon[se]” of

which he complains. (See ECF No. 1 at PageID 6.) He therefore does not state a claim against

Shelby County or against any Defendants in their official capacity.

               2.      Eighth Amendment Claim For Compensatory Damages As To
                       COVID-19 Conditions Of Confinement

       Thompson’s allegations of “cruel and unusual punishment” (ECF No. 1 at PageID 6) and

“substantial risk of serious harm” (id. at PageID 4) about COVID-19 protocols at SCCJC are

construed under the Eighth Amendment. See generally Wilson v. Seiter, 501 U.S. 294 (1991).

Under that constitutional provision, prison officials must provide humane conditions of

confinement by ensuring that inmates receive adequate food, clothing, shelter and medical care.

See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Extreme deprivations are required to make

out a conditions of confinement claim. Because routine discomfort is part of the penalty that

criminal offenders pay for their offenses against society, ... only those deprivations denying the

minimal civilized measure of life’s necessities are sufficiently grave to form the basis of an Eighth

Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (internal quotations and

citations omitted). The Sixth Circuit has explained the law in this jurisdiction as to confinement

conditions claims:

               In certain extreme circumstances, the totality itself may amount to
               an [E]ighth [A]mendment violation, but there still must exist a
               specific condition on which to base the [E]ighth [A]mendment
               claim. We believe such conditions “considered alone or in
               combination [with other conditions],” must amount to a deprivation
               of “life’s necessities,” before a violation of the [E]ighth
               [A]mendment can be found” … [A] specific deprivation of one or
               more identifiable human needs must be established in order to prove
               an Eighth Amendment violation, [and] the plaintiff must show “a




                                                 9
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 10 of 15                       PageID 40




               culpable state of mind on the part of [the defendant] prison officials.

Berryman v. Johnson, No. 88-1239 & 88-1280, 1991 WL 150808, at *9-10 (6th Cir. Aug. 6, 1991)

(internal citations omitted). “It is thus settled that Eighth Amendment claims based on prison

conditions have both an objective component (denial of … ‘the minimal civilized measure of life’s

necessities’), and a subjective component (‘deliberate indifference’).” Id. at *10 (internal citations

omitted.) See also Farmer v. Brennan, 511 U.S. 825, 834 (1994).

       The objective component requires that the deprivation be “sufficiently serious.” Farmer,

511 U.S. at 834; Hudson, 503 U.S. at 8; Wilson, 501 U.S. at 928. A prisoner must show that he

“is incarcerated under conditions posing a substantial risk of serious harm,” id.; see also Miller v.

Calhoun Cnty., 408 F.3d 803, 812 (6th Cir. 2005), or that he has been deprived of the “minimal

civilized measure of life’s necessities,” Wilson, 501 U.S. at 298 (quoting Rhodes, 452 U.S. at 347);

see also Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004). The subjective component requires

that jail officials acted with requisite intent -- i.e., had a “sufficiently culpable state of mind.”

Farmer, 511 U.S. at 834; see also Wilson, 501 U.S. at 302-03 (plaintiffs must show that prison

officials acted with “deliberate indifference” to a substantial risk that the prisoner would suffer

serious harm); Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir. 2009). A prison

official must subjectively know of an excessive risk of harm to an inmate’s health or safety and

disregard that risk. Farmer, 511 U.S. at 837.

       Thompson “live[s] in daily fear of the contraction of COVID-19” because of high blood

pressure and familial diabetic history. (ECF No. 1 at PageID 2 & 6.) He points to the “vastly

greater capacity to prevent and test infectious illness outside the [correctional] environment.” (Id.

at PageID 7.) The novel coronavirus and the risks attendant upon contracting it are sufficiently




                                                 10
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 11 of 15                       PageID 41




serious for purposes of the Eighth Amendment’s objective prong. However, Thompson fails to

adequately allege the subjective component as to each of the Defendants.

       As to Bonner and Fields, Thompson suggests that they were constitutionally deficient in

mitigating inmates’ COVID-19 risks at SCCJC as a whole. (ECF No. 1 at PageID 5-6.) This does

not demonstrate their subjective knowledge of a risk in Plaintiff’s particular case that they

specifically disregarded.    In fact, by Plaintiff’s own admission, SCCJC officials observed

coronavirus safety measures by quarantining personnel who had tested positive from, or were

exposed to, the virus. (Id. at PageID 5.) That action deflates Thompson’s suggestion of their

deliberate indifference. Furthermore, he does not demonstrate that (1) any particular protocols

will or would have prevented him from contracting the virus or (2) such measures are/were

available at SCCJC during the relevant times. These points are significant, since the Eighth

Amendment does not require perfection on the part of prison officials. See United States v. Cato,

No. 14-315-01, 2020 WL 4193055, at *1 n.1 (E.D. Pa. July 21, 2020) (internal citations omitted).

Thompson’s speculation that “circumstances suggest” Bonner’s and Fields’s knowledge of his

personally unique risks from general knowledge about coronavirus, see ECF No. 1 at PageID 5,

does not show their “deliberate indifference” to a substantial risk that he would suffer serious harm.

       For all of these reasons, Thompson fails to state an Eighth Amendment conditions of

confinement claim for relief as to any of the Defendants.

       C. Claim Of Inadequate Grievance Procedure

       Thompson states that “no action was taken” on his grievances about COVID-19 fears.

(ECF No. 1 at PageID 2 & 8.) He does not allege arbitrary denial of access to the grievance

process.




                                                 11
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 12 of 15                          PageID 42




         Prisoners do not possess a constitutional right to a prison grievance procedure. See Young

v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); LaFlame v. Montgomery Cnty. Sheriff’s Dep’t,

3 F. App’x 346, 348 (6th Cir. 2001) (holding that plaintiff’s allegation that jail staff ignored

the grievances he      filed    did    not   state     a    §   1983 claim    “because   there   is    no

inherent constitutional right to an effective prison grievance procedure.”). Even if a grievance

system was constitutionally guaranteed, Thompson has not shown how any particular Defendant’s

conduct with respect to the grievance process directly affected his “ability to bring his claim before

any court.” See Coleman v. Governor of Michigan, No. 09-1139, 413 F. App’x 866, 874-875 (6th

Cir. 2011) (citation omitted). Furthermore, a failure to take corrective action in response to an

inmate     grievance     does    not    supply       the    necessary   personal   involvement   for   §

1983 liability. See Simpson v. Overton, 79 F. App’x 117, 120 (6th Cir. 2003); George v. Smith,

507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative complaint

does not cause or contribute to the [constitutional] violation.”).

         Thompson’s contentions regarding his grievances fail to state a claim for relief.

         D. Claims Against “Et Al.”

          Thompson lists “ect. al. [sic]” as Defendant(s). (ECF No. 1 at PageID 1-2.) This lack of

specificity in his pleading warrants dismissal of his claims against such putative parties.

         Federal Rule of Civil Procedure 8(a)(2) sets forth a liberal pleading standard, Smith v. City

of Salem, 378 F.3d 566, 576 n. 1 (6th Cir. 2004), requiring only “‘a short and plain statement of

the claim showing that the pleader is entitled to relief,’ in order to ‘give the [opposing party]

fair notice of what the ... claim is and the grounds upon which it rests,’” Twombly, 550 U.S. at

555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). It is a basic pleading essential that a

plaintiff must attribute factual allegations to particular defendants. Id. at 544 (holding that, in



                                                       12
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 13 of 15                        PageID 43




order to state a claim, a plaintiff must make sufficient allegations to give a defendant fair notice of

the claim). Where a complaint fails to link a specific defendant to particular misconduct, the

complaint is subject to dismissal, even under the liberal constructions afforded to pro se

complaints. See, e.g., Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004). In

order that a plaintiff provide “fair notice” of his claims against putative parties, Rule 8 requires

him to identify the defendant(s) whom he feels are responsible for constitutional deprivations.

Generic identifiers such as “others” -- without surname specificity -- are insufficient to link

a specific defendant to offending actions. Such vagaries deprive intended defendants of notice of

a plaintiff’s claims so as to enable them to offer and prepare a defense. A person cannot be on

notice of a litigant’s claims if such person does not, in the first instance, even know they are an

intended party to the lawsuit.

       Moreover, in order to state a claim for relief under § 1983, Plaintiff must link a named

defendant with some affirmative act or omission that demonstrates a violation of Plaintiff’s federal

rights. See 42 U.S.C. § 1983.

       Plaintiff’s use of “ect. al.” falls far short of the minimal pleading standards of Fed. R. Civ.

P. 8 and the requirements for § 1983 claims. Thus, all claims against “ect. al.” are dismissed.

       In conclusion, for all of the reasons explained above, none of the allegations in Thompson’s

complaint state a claim for relief under § 1983. See 28 U.S.C. § 1915(e)(2)(B)(ii) and 28 U.S.C.

§ 1915A(b)(1). The complaint is DISMISSED WITHOUT PREJUDICE.

V.     AMENDMENT UNDER THE PLRA

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,



                                                  13
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 14 of 15                    PageID 44




before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). But courts are not required to grant

leave to amend where an amendment cannot cure the deficiency. Gonzalez-Gonzalez v. United

States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every sua sponte

dismissal entered without prior notice to the plaintiff automatically must be reversed. If it is

crystal clear that . . . amending the complaint would be futile, then a sua sponte dismissal may

stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority

view that sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment

comports with due process and does not infringe the right of access to the courts.”). Here, the

Court finds that Thompson should be given the opportunity to amend his complaint.

VI.    CONCLUSION

       For all of the reasons explained above:

       The Court DISMISSES THE COMPLAINT WITHOUT PREJUDICE for failure to

state a claim on which relief can be granted, under 28 U.S.C. § 1915(e)(2)(B)(ii) and 1915A(b)(1).

Plaintiff’s request for injunctive relief in the form of release from custody is DENIED. Leave to

amend the complaint is GRANTED. Any amendment to Plaintiff’s claims must be filed within

twenty-one (21) days after the date of this order. Plaintiff is advised that an amended complaint

will supersede the original complaint and must be complete in itself without reference to the prior

pleadings. The amended complaint must be signed, and the text of the amended complaint must

allege sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts alleged in

the original complaint. Each claim for relief must be stated in a separate count and must identify



                                                 14
Case 2:20-cv-02658-JTF-atc Document 5 Filed 05/10/21 Page 15 of 15                         PageID 45




each Defendant sued in that count. If Plaintiff fails to file an amended complaint within the time

specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

       Given that Plaintiff’s complaint is dismissed for failure to state a claim to relief, his request

for appointment of counsel (ECF No. 1 at PageID 17) is DENIED as moot, subject to his right to

re-submit his request in the future if this case goes forward.

       SO ORDERED, this 10th day of May, 2021.


                                                s/ John T. Fowlkes
                                               JOHN T. FOWLKES
                                               UNITED STATES DISTRICT JUDGE




                                                  15
